NOTE: This order is n0nprecedential.
United States Court of Appeals
for the FederaI Circuit
GUILLERMO MOJARRO,
Petiti0n,er, '
V.
MERIT SYSTEMS PROTECTION BOARD,
Resp0ndent,
AND r
UNITED STATES POSTAL SERVICE
Interuenor. "
2011-3079
Petiti0n for review of the Merit Systems Pr0tecti0n
B0ard in case n0. SF0752090694-I-1.
GUILLERMO MOJARRO,
Petiti0ner,
V.
UNITED STATES POSTAL SERVICE,
Respondent.
2011-3120

MOJARRO V. MSPB 2
Petition for review of the Merit Systems Protection
Board in case no. SF0752100222-I-2.
ON MOTION
Before BRYSON, SCHALL, and PROST, Circuit Judges.
PER CURIAM. *
0 R D E R
The United States Postal Service moves to dismiss
Guillermo Mojarro’s petitions for revieW. M0jarro op-
poses. The Postal Service moves for an extension of time
to reply and submits a reply. Mojarro moves to strike the
Postal Service's motions, requests judicial notice, and
moves for leave to supplement his brief `
Mojarro’s petitions seek review of decisions of the
Merit Systems Protection Board denying various em-
ployee rights allegations that arose when he worked at
the Postal Service. On Apri1 14, 2011, after filing his
petitions seeking this court’s revieW, Mojarro executed a
global settlement agreement with the Postal Service. The
agreement states in relevant part:
After full and open discussion, Complainant
hereby releases and forever discharges
Postal Service, its past and present respec-
tive officers agents, and employees from
any and all claims, demands, suits, rights,
damages union grievances charges, admin-
istrative remedies (including but not limited
to Merit Systems Protection Board or Equal
Employment Opportunity Commission fil-
ings), and causes of action of any and every

3 MOJARRO V. MSPB
kind, nature, and character, known and un-
known, which Complainant may now have or
has ever had against Postal Service . . .
which arose in whole or in part from Com-
plainant’s employment relationship with
Postal Service, and which are based upon in-
cidents, occurrences, or actions taking place
prior to the execution of this Agreement. _
The Postal Service moves to dismiss these appeals in
light of Mojarro’s discharge and release of all claims and
causes of action. ln response, Mojarro asserts, among
other things, that he was on medication at the time of
signing the settlement agreement and that he was also
threatened and coerced into signing it. He thus requests
that the settlement agreement not be enforced and that
his petition be allowed to proceed before this__court.
We deem it the better course to remand the petitions
to the Board for further proceedings in order to assess
Mojarro’s arguments that the settlement agreement
should not be enforced and determine whether a case or
controversy exists between the parties in the first in-
stance.
Accordingly,
lT lS ORDERED THAT2
(1) The Postal Service’s motion for an extension of
time to file a reply is granted.
(2) The petitions are remanded for further proceed-
ings consistent with this order.
(3) All pending motions are moot.
(4) Each side shall bear its own costs.

MOJARRO V. MSPB
FoR THE CoURT
NUV 94 2911 /S/ Jan H01~ba1y
Date J an Horbaly
Clerk
cc: Guillermo Mojarro
Michael S. Carney, Esq.
Christopher L. Krafchek, Esq.
s20
lssued As A Mandate:     __W_
'FlLED
v.s. count oF A:=PEAs.s ron
me renew macon
NUV 04 2011
.lAN HORBALY
CLER‘K